ORDER

ROBERT M. BELL, Chief Judge.
Upon consideration of the Joint Petition for Indefinite Suspension by Consent filed herein pursuant to Maryland Rule 16-772, it is this 7th day of November, 2005,
ORDERED, by the Court of Appeals of Maryland, that Peter I.J. Davis be, and he is hereby, indefinitely suspended by consent from the further practice of law in the State of Maryland, effective December 21, 2005; and it is further,
ORDERED, that as of December 21, 2005, the Clerk of this Court shall strike the name of Peter I.J. Davis from the register of attorneys, and pursuant to Maryland Rule 16-772(d) shall certify that to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.